Citation Nr: 1233378	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-24 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to a lumbar spine disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from January 1960 to February 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to attempt to obtain relevant medical records and an adequate opinion.

Regarding the lumbar spine disorder claim, remand is required to attempt to obtain relevant private medical records.  VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1).  In June 2008 and June 2009 submissions, the Veteran stated that he sought chiropractic treatment at the Palmer Clinic in Sumter, South Carolina, during service, and sought treatment at a chiropractor, Dr. F, in the 1960s in Sunbury, Pennsylvania.  In the June 2009 statement, the Veteran asserted that he had been told that Dr. F's records were destroyed in a fire.  At the Board hearing, the Veteran reported that he saw a chiropractor, Dr. F, when he moved to Sunbury, Pennsylvania, shortly after service discharge.  The RO has not yet attempted to obtain the records located at the Palmer Clinic; accordingly, remand is required.  While on remand, the Board finds that at least one attempt to obtain the records of Dr. F should be made.  

Remand is also required to obtain an adequate etiological opinion regarding the lumbar spine disorder.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examiner may not ignore lay assertions of the Veteran in formulating an opinion.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Clinical records from the Veteran's period of service indicate lumbar spine muscle strain in August 1961 and acute lumbar myositis in October 1961.  The Veteran's service treatment records are presumed destroyed in a 1973 fire at The National Personnel Records Center.  See The 1973 Fire, National Personnel Records Center, located at http://www.archives.gov/st-louis/military-personnel/fire-1973.html (last visited November 1, 2011).  The Veteran has provided testimony that after the 1961 injury, he sought treatment at a chiropractor.  He has also reported back pain shortly after service discharge, when he moved to Sunbury, Pennsylvania.  In a December 2009 submission, he stated he had continuous back problems since service discharge.  In a December 2004 private medical record, however, the Veteran reported a 2003 back injury due to a fall.  An October 2009 VA examination was obtained upon a review of the claims file.  The examiner opined that the lower back condition was not associated, caused by, or the result of any lower back condition noted while on active duty.  The examiner based this opinion on the lack of chronicity during service after the 1961 injury and the Veteran's occupation as a pediatric optometrist and ophthalmologist, which required long periods of standing.  The examiner did not, however, address the Veteran's lay statements of chiropractic treatment during service or of continuity of symptomatology post-service discharge.  Accordingly, remand is required for an additional etiological opinion, and if necessary, an examination.

Regarding the claim of entitlement to service connection for a right hip disorder, this claim is inextricably intertwined with the other claim on appeal.  Two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Here, the issue of entitlement to service connection for a lumbar spine disorder impacts the right hip disorder issue because a grant of service connection for a lumbar spine disorder affects the Veteran's entitlement to secondary service connection.  Accordingly, remand is required. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant private medical records, to include records from the Palmer Clinic and from Dr. F.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's lumbar spine disorder from a VA examiner.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  If the examiner finds that an additional examination is required, one must be provided.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disorder was caused or aggravated by military service.  The examiner must specifically address the in-service back injury, the Veteran's assertions of ongoing back pain since service discharge, the 2003 back injury, and the 2009 VA etiological opinion.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



